DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31, 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/159190 to Zhang et al. in view of U.S. Patent 8,908,947 to Taylor et al.
As to claim 21, Zhang discloses medical information system, comprising:
a plurality of data sources, each data source storing medical data (Zhang [0006]); and
a medical information server, comprising:
data source interfaces to each of the plurality of data sources, and an evolving contextual clinical data engine, the evolving contextual clinical data engine performing functions in response to user input from a user on a client device, the functions including:
determining what types of medical data the user is likely interested in based on the user input and (Zhang [0020]-[0022])
mining data objects from more than one of the plurality of data sources and integrating the mined data objects based on common metadata of the data objects (Zhang [0058]-[0061]);
wherein the medical information server provides to the user, medical data results based on the mined and integrated data objects (Zhang [0063]-[0064]).
However, Zhang does not explicitly teach:

Taylor discloses determining what types of medical data the user is likely interested in based on the user input and additionally based on evolving contextual clinical data rules or modules that are modeled based on prior user interactions with the user or other users (Taylor column 10 lines 39-61 and column 16 lines 4-34).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to customize data based on likelihood of interest as in Taylor in the system of of Zhang to reduce the amount of time a user needs to search for relevant data.

As to claim 22, Zhang discloses the medical information system wherein plurality of data sources include more than one of the following:
Laboratory Information System (LIS); Electronic Medical Record (EMR); Hospital Information System (HIS) (Zhang [0005], [0006], [0023]).
As to claim 23, see the discussion of claim 21, additionally, Zhang discloses a medical information system wherein the common metadata is at least one of the following: patient identification; accession number; data; time frame; body part; body area; medical condition; procedure; symptom (Zhang [0058]-[0061]);
As to claim 24, see the discussion of claim 21, additionally, Zhang discloses a medical information system wherein the medical information server provides the medical data results to the user by forwarding to the client device the medical data results for displaying on a display within the client device (Zhang [0063]-[0064]).
As to claim 25, see the discussion of claim 21, additionally, Zhang discloses a medical information system wherein the medical information server provides the medical data results to the user by storing the medical data results for later access by the user (Zhang [0063]-[0064]).
As to claim 26, see the discussion of claim 21, additionally, Zhang discloses a medical information system wherein the medical information server provides the medical data results to the user by printing the medical data results (Zhang [0005]).
As to claim 27, see the discussion of claim 21, additionally, Zhang discloses a medical information system wherein the functions performed by the evolving contextual clinical data engine additionally include:
analyzing the medical data results to generate recommendations for further action by the user (Zhang [0064]); and,
communicating the recommendations to the user (Zhang [0064]).
As to claim 28, see the discussion of claim 21, additionally, Zhang discloses a medical information system wherein analyzing the medical data results to generate recommendations for further action by the user, the analysis includes analyzing information from a plurality of patients (Zhang [0060]-[0062]).
As to claim 29, see the discussion of claim 21, additionally, Zhang discloses a medical information system wherein the medical information server additionally comprises a data integrator that integrates medical data retrieved from the plurality of data sources into one or more views of medical information  (Zhang [0063]-[0064]).
As to claim 30, see the discussion of claim 21, additionally, Zhang discloses a medical information system wherein the medical information server additionally comprises a medical image processing system that performs one or more image processing operations on at least one medical image included in the data objects mined from the more than one of the plurality of data sources (Zhang [0058]-[0061]);
As to claim 31, see the discussion of claim 21, additionally, Taylor discloses a medical information system wherein the evolving contextual clinical data engine includes:
a user behavioral analyzer that accesses a user database to analyze user interaction history; and,
Taylor column 16 lines 19-36).
As to claim 34, see the discussion of claim 21, additionally, Zhang discloses a medical information system wherein the medical information server additionally comprises a data integrator that integrates medical data retrieved from the plurality of data sources into one or more views of medical information, the data integrator including:
a view generator (Zhang [0063]-[0064]).
As to claim 35, see the discussion of claim 21, additionally, Zhang discloses a medical information system a data integrator, the data integrator including:
a user action analysis module the analyzes user actions performed by a user of a client device, the user actions including user requests (Zhang [0063]-[0064]),
a data retrieval module that in response to a request from a user determines one or more of the data sources that provide responsive medical data that is responsive to the request, the responsive medical data including information directly requested by the request, and the responsive medical data including data that the evolving contextual clinical data engine determines are likely of interest to the user,
medical data interface modules that interface with the plurality of data sources (Zhang [0063]-[0064]), and
a view generator that generates one or more views of the responsive medical data (Zhang [0063]-[0064]).
As to claim 36, see the discussion of claim 35, additionally, Zhang discloses a medical information system wherein plurality of data sources include more than one of the following:
Laboratory Information System (LIS); Electronic Medical Record (EMR); Hospital Information System (HIS) (Zhang [0005], [0006], [0023]).
As to claim 37, see the discussion of claim 35, additionally, Zhang discloses a medical information system wherein the data integrator additionally includes:
Zhang [0065]-[0066]).
As to claim 38, see the discussion of claim 35, additionally, Zhang discloses a medical information system wherein the functions performed by the evolving contextual clinical data engine additionally analyzes the medical data results to generate recommendations for further action by the user (Zhang [0065]-[0066]).
As to claim 39, see the discussion of claim 38, additionally, Zhang discloses a medical information system wherein analyzing the medical data results to generate recommendations for further action by the user, the analysis includes analyzing information from a plurality of patients (Zhang [0060]-[0062]).
As to claim 40, see the discussion of claim 35, additionally, Zhang discloses a medical information system wherein the medical information server additionally comprises a medical image processing system that performs one or more image processing operations on at least one medical image included in the data objects mined from the more than one of the plurality of data sources (Zhang [0005], [0006], [0023]).
Claims 32 and33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/159190 to Zhang et al. in view of U.S. Patent 8,908,947 to Taylor et al. in view of U.S. Patent 6,904,408 to McCarthy et al.
As to claim 32, see the discussion of claim 21, however, Zhang and Taylor do not explicitly teach a medical information system wherein the functions performed by the evolving contextual clinical data engine additionally include:
analyzing tracked click through rates and view times as monitored by a user data collector.
McCarthy discloses analyzing tracked click through rates and view times as monitored by a user data collector (McCarthy column 24 lines 42-48).
McCarthy in the system of Zhang and Taylor to determine relevancy which may reduce time spent searching for particular information.
As to claim 33, see the discussion of claim 21, however, Zhang and Taylor do not explicitly teach a medical information system wherein the functions performed by the evolving contextual clinical data engine additionally include:
time that the user views multiple related images or information objects.
McCarthy discloses wherein the functions performed by the evolving contextual clinical data engine additionally include:
time that the user views multiple related images or information objects (McCarthy column 24 lines 42-48).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to track view times as in McCarthy in the system of Zhang and Taylor to determine relevancy which may reduce time spent searching for particular information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,916,538 to Zadeh et al. which discusses tracking click through rates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/Primary Examiner, Art Unit 3686